DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental Amendment
This office action is responsive to the amendment filed on 10/8/21. As directed by the amendment: claims 1, 14, 16, 19-20 and 34 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-34 are presently pending in the application.

Claims 1-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach a volume reflector unit in a common line with the gas sensor unit, the common line conveying a bidirectional flow between a ventilator and a patient circle system, wherein the volume reflector unit comprises a volume reflector having a convoluted tube defining a volume for forming a gas pillar from one or more of a driving gas and an exhaled gas, and the common line interfacing the ventilator in a proximal end and the patient circle system in a distal end, said control computer configured to calculate a leakage volume, with respect to claim 1, conveying a bidirectional flow in a common line between a ventilator and the patient circle system, 
The closest prior art of record includes Manigel et al. (2008/0264417), Tham et al. (5,857,458), Psaros et al. (5,471,979), Werner (4,989,597) and Ahlmen (2004/0149281), but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785